DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11023373 (hereinafter ‘373). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘373 patent anticipate the claims of the instant application. A table is reproduced below highlight claim 1 of the instant application and claim 1 of the ‘373 application for Applicant’s convenience.
Instant Application
US 11023373
receiving, by a network interface card of a physical machine, a plurality of first data blocks of a service that are sent by another physical machine, wherein the network interface card includes one or more data queues;
allocating, by the network interface card, the plurality of first data blocks to a same data queue of the one or more data queues, wherein each of the plurality of first data blocks of the service includes a separate source address and a separate destination address
when a tuner of the physical machine generates scheduling information for the service, sending the plurality of first data blocks to a virtual machine by using a resource in a resource pool of a non-uniform memory access (NUMA) node designated in the scheduling information, wherein the scheduling information schedules the resource from the resource pool of the NUMA node to process the plurality of first data blocks.

1. A data transmission method, wherein the method is practiced by a physical machine, the physical machine comprising a tuner, a network interface card that includes one or more data queues, and a non-uniform memory access (NUMA) node, and the method comprises: receiving, by the network interface card, a plurality of first data blocks of a service that are sent by another physical machine; allocating, by the network interface card, the received plurality of first data blocks to a same data queue of the one or more data queues, wherein each of the plurality of first data blocks of the service includes a separate source address and a separate destination address, wherein the data queue is corresponding to the network interface card; when the tuner generates scheduling information for the service, sending the plurality of first data blocks to a virtual machine by using a resource in a resource pool of a NUMA node designated in the scheduling information, wherein the scheduling information is used to schedule the resource from the resource pool of the designated NUMA node to process the plurality of first data blocks; and when the tuner does not generate the scheduling information, determining, according to a correspondence between the data queue and a resource pool of a NUMA node, a second resource pool corresponding to the data queue in which the plurality of first data blocks are located, and sending the plurality of first data blocks to the virtual machine by using a resource in the second resource pool corresponding to the data queue in which the plurality of first data blocks are located.


	The claim limitations of claim 1 in the ‘373 patent anticipate each and every claim limitation of claim 1 of the instant application. The claims in ‘373 are narrower than the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garg et al. (US 2013/0239119).

With respect to claim 1, Garg discloses: receiving, by a network interface card of a physical machine, a plurality of first data blocks of a service that are sent by another physical machine, wherein the network interface card includes one or more data queues ([0001], [0015], lines 1-4, Examiner takes Official Notice that a data packet comprises multiple blocks, such as header, payload, etc.);
allocating, by the network interface card, the plurality of first data blocks to a same data queue of the one or more data queues, wherein each of the plurality of first data blocks of the service includes a separate source address and a separate destination address ([0015])
when a tuner of the physical machine generates scheduling information for the service, sending the plurality of first data blocks to a virtual machine by using a resource in a resource pool of a non-uniform memory access (NUMA) node designated in the scheduling information, wherein the scheduling information schedules the resource from the resource pool of the NUMA node to process the plurality of first data blocks ([0014], [0016]-[0018]).

With respect to claims 8 and 14, they recite similar limitations as claim 1 and are therefore rejected under the same citations and rationale.
Allowable Subject Matter
Claims 2-7, 9-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195